FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  April 19, 2012
                                 TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                            __________________________
                                                                   Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                          No. 11-1342
 v.                                            (D.Ct. No. 1:10-CR-00610-REB-1)
                                                           (D. Colo.)
 FERNANDO TREJO-LUNA, a/k/a
 Antonio Retana, a/k/a Manuel Pasa-Linas,

          Defendant-Appellant.
                       ______________________________

                                ORDER AND JUDGMENT *


Before PORFILIO, ANDERSON, and BRORBY, Senior Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



      Appellant Fernando Trejo-Luna pled guilty to one count of unlawful re-


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
entry after deportation subsequent to an aggravated felony conviction in violation

of 8 U.S.C. § 1326(a) and (b)(2). The district court sentenced him to forty-one

months imprisonment – within the United States Sentencing Guideline

(“Guidelines”) range of thirty-seven to forty-six months imprisonment. Although

Mr. Trejo-Luna appeals his conviction and sentence, his attorney has filed an

Anders brief and a motion for permission to withdraw as counsel. See Anders v.

California, 386 U.S. 738, 744 (1967). For the reasons set forth hereafter, we

grant counsel’s motion to withdraw and dismiss this appeal. Id.



                                   I. Background

      On April 14, 2011, Mr. Trejo-Luna pled guilty to unlawful re-entry after

deportation subsequent to an aggravated felony conviction in violation of 8

U.S.C. § 1326(a) and (b)(2). Mr. Trejo-Luna executed a formal statement in

advance of his plea in which he acknowledged his attorney explained the nature

of the charges against him and the elements which the government must prove

and stated, in part, he: (1) understood the court would consider many factors,

including the Guidelines and 18 U.S.C. § 3553(a) factors, in determining his

sentence; (2) was aware of his Constitutional rights and the rights he was waiving

by not going to trial; (3) knew the maximum possible penalty for his crime was

twenty years; and (4) entered his plea after full understanding of his rights, the

facts and circumstances of the case, and the potential consequences of his plea

                                         -2-
agreement, without mental reservation or influence of medications, drugs, or

intoxicants. Mr. Trejo-Luna also stated he understood that by pleading guilty he

was agreeing to forego his right of appellate review on the question of his guilt,

but he could still seek appellate review of the sentence imposed. In pleading

guilty, Mr. Trejo-Luna, who was born in Mexico, had the benefit of Spanish

translation and an interpreter.



      After the district court accepted his guilty plea, a probation officer prepared

a presentence report calculating his sentence under the applicable Guidelines,

including a total offense level of 17, which, together with a criminal history

category of IV, resulted in a sentencing range of thirty-seven to forty-six months

imprisonment. In discussing Mr. Trejo-Luna’s criminal history, the probation

officer pointed out he previously pled guilty to “Driving Under the Influence with

Prior Driving Under the Influence/Vehicular Homicide/Vehicle Assault/Driving

Under Revocation” and indicated it involved Mr. Trejo-Luna’s second driving

under the influence charge. Ultimately, the district court imposed a sentence of

forty-one months incarceration and three years supervised release. 1

      1
         While Mr. Trejo-Luna’s counsel outlines the contents of the documents
on which he relies, including the presentence report, sentencing transcript,
“Motion Requesting Down Spiral,” and the order denying that motion, he has not
submitted into the record copies of these documents or the portions on which he
relies. Generally, “[w]hen the party asserting an issue fails to provide a record
sufficient for considering that issue, [this] court may decline to consider it.” 10th
                                                                        (continued...)

                                         -3-
      Following sentencing, Mr. Trejo-Luna filed a pro se “Motion To The Court

Request[ing] Down Spiral On Sentencing The Court Erred On Adding On To My

Sentence When I Was Not Involved In An Accident Where Someone Died.” In

his motion, Mr. Trejo-Luna claimed the district court improperly sentenced him

because, in discussing his criminal history, it referred to a conviction which the

presentence report indicated involved vehicular homicide. The district court

issued an order denying the motion, stating it “did not cite or use this discreet

conviction to enhance the sentence imposed. Thus, whether the conviction

actually involved vehicular homicide was irrelevant to my sentencing analysis

under 18 U.S.C. § 3553(a)(1)-(7).” It concluded that “[b]ecause Mr. Trejo-Luna

suffered no prejudice from any misdescription of the offense, he is not entitled to

a sentence reduction.”



      Following Mr. Trejo-Luna’s pro se notice of appeal, his appointed counsel

filed an Anders appeal brief and a motion to withdraw as counsel, explaining no

meritorious issues exist on appeal. See Anders, 386 U.S. at 744. In support,

counsel points out: (1) Mr. Trejo-Luna knowingly, voluntarily, and intelligently


      1
        (...continued)
Cir. R. 10.3(B). However, in this case, the absence of these documents does not
affect our disposition of Mr. Trejo-Luna’s appeal. This is because we assume
counsel’s representations with respect to the contents of the documents are
accurate in the absence of any objection by the government or Mr. Trejo-Luna
himself.

                                          -4-
pled guilty; (2) he was advised in Spanish of his rights and the possible penalties

for pleading guilty; (3) his motion for a downward spiral was meritless given the

district court stated it did not increase his sentence based on the conviction; and

(4) no grounds otherwise exist under Federal Rule of Criminal Procedure 35 for

correcting or reducing his sentence.



      Pursuant to the requirements in Anders, this court gave Mr. Trejo-Luna an

opportunity to respond to his counsel’s Anders brief, which he failed to timely

file. See id. In addition, the government has filed a notice of its intention not to

file an answer brief in this appeal.



                                       II. Discussion

      As required by Anders, we have conducted a full examination of the record

before us. See id. A review of the plea document furnished establishes Mr.

Trejo-Luna waived his right to appeal his guilty plea and that even if his guilty

plea is examined, it was voluntarily, knowingly, and intelligently entered.



      As to his sentence, we review it for procedural and substantive

reasonableness. See United States v. Kristl, 437 F.3d 1050, 1053-55 (10th Cir.

2006) (per curiam). Having made such a review, we find no nonfrivolous basis

for challenging the sentence imposed. Mr. Trejo-Luna, through his counsel, does

                                            -5-
not contend the district court improperly calculated his Guidelines range of thirty-

seven to forty-six months incarceration. Further, the district court sentenced him

to forty-one months imprisonment, which is within the advisory Guidelines range

and entitled to a rebuttable presumption of reasonableness. Id. Mr. Trejo-Luna

has not rebutted this presumption with any nonfrivolous reason warranting a

lower sentence. Id.



                                  III. Conclusion

      For these reasons, no meritorious appellate issue exists. Accordingly, we

GRANT counsel’s motion to withdraw and DISMISS Mr. Trejo-Luna’s appeal.



                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -6-